 
Exhibit 10.5
 


FIRST AMENDMENT
TO THE
HOMEFEDERAL BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
FOR
JOHN K. KEACH, JR.




THIS FIRST AMENDMENT is adopted this 24 day of July, 2007, effective as of
January 1, 2005, by and between HOMEFEDERAL BANK f/k/a HOME FEDERAL SAVINGS
BANK, a state-chartered bank located in Columbus, Indiana (the “Bank”), and John
K. Keach, Jr. (the “Executive”).


The Bank and the Executive executed the SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT on May 22, 1991, and amended it several times (the “First
Agreement”).  The parties amended and restated the First Agreement on April 1,
2001 (the “Second Agreement”).  The First and Second Agreements are referred to
collectively herein as the “Prior Agreement”.


The undersigned hereby amend the Prior Agreements for the purpose of bringing
the Prior Agreements into compliance with Section 409A of the Internal Revenue
Code.  Therefore, the following changes shall be made:


The following Section 1.2a shall be added to the Agreement immediately following
Section 1.2:


1.2a
“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Bank if any stock of the Bank
or any entity required to be aggregated with the Bank under Section 414(b) or
414(c) of the Code is publicly traded on an established securities market or
otherwise.



Section 1.4 of the Agreement shall be deleted in its entirety and replaced by
the following:


1.4
“Termination of Employment” means the termination of the Executive’s employment
with the Bank for reasons other than death or Disability.  Whether a Termination
of Employment takes place is determined based on the facts and circumstances
surrounding the termination of the Executive’s employment.  A Termination of
Employment will be considered to have occurred if it is reasonably anticipated
that:

 
 
(a)
the Executive will not perform any services for the Bank after Termination of
Employment, or

 
 
(b)
the Executive will continue to provide services to the Bank at an annual rate
that is less than fifty percent (50%) of the bona fide services rendered during
the immediately preceding twelve (12) months of employment.

 
 
 
1

--------------------------------------------------------------------------------


 
Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced by
the following:


2.1.1
Amount of Benefit.  The annual retirement benefit under this Section 2.1 is
eighty-two thousand six hundred sixty-four dollars ($82,664).


 
The following Sections 2.2, 2.3 and 2.4 shall be added to the Agreement
immediately following Section 2.1.2:


2.2
Restriction on Timing of Distributions.  Notwithstanding any provision of this
Agreement to the contrary, if the Executive is considered a Specified Employee
at Termination of Employment under such procedures as established by the Bank in
accordance with Section 409A of the Code, benefit distributions that are made
upon Termination of Employment may not commence earlier than six (6) months
after the date of such Termination of Employment; provided, however, that the
six (6) month delay required under this Section 2.2 shall not apply to the
portion of any payment resulting from the Executive’s “involuntary separation
from service” (as defined in Treas. Reg. § 1.409A-1(n) and including a
“separation from service for good reason,” as defined in Treas. Reg.
§ 1.409A-1(n)(2)) that (a) is payable no later than the last day of the second
year following the year in which the separation from service occurs, and (b)
does not exceed two times the lesser of (i) the Executive’s annualized
compensation for the year prior to the year in which the separation from
services occurs, or (ii) the dollar limit described in Section 401(a)(17) of the
Code.  Therefore, in the event this Section 2.2 is applicable to the Executive,
any distribution which would otherwise be paid to the Executive within the first
six months following the Termination of Employment shall be accumulated and paid
to the Executive in a lump sum on the first day of the seventh month following
the Termination of Employment.  All subsequent distributions shall be paid in
the manner specified.



2.3
Distributions Upon Income Inclusion Under Section 409A of the Code.  Upon the
inclusion of any amount into the Executive’s income as a result of the failure
of this non-qualified deferred compensation plan to comply with the requirements
of Section 409A of the Code, to the extent such tax liability can be covered by
the amount the Bank has accrued with respect to the Bank’s obligations
hereunder, a distribution shall be made as soon as is administratively
practicable following the discovery of the plan failure.



2.4
Change in Form or Timing of Distributions.  All changes in the form or timing of
distributions hereunder must comply with the following requirements.  The
changes:



(a)  
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;



(b)  
must, for benefits distributable under Section 2.1, delay the commencement of
distributions for a minimum of five (5) years from the date the first
distribution was originally scheduled to be made; and


 
 
2

--------------------------------------------------------------------------------



 
(c)  
must take effect not less than twelve (12) months after the election is made.



Article 6 of the Agreement shall be deleted in its entirety and replaced by the
following:






Article 6
Claims And Review Procedures


6.1
Claims Procedure.  An Executive or Beneficiary (“claimant”) who has not received
benefits under the Agreement that he or she believes should be distributed shall
make a claim for such benefits as follows:

 
6.1.1 
Initiation – Written Claim.  The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.  If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant.  All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred.  The claim must state with
particularity the determination desired by the claimant.

 


6.1.2 
Timing of Plan Administrator Response.  The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.



6.1.3 
Notice of Decision.  If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial.  The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth:



 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 
(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 
(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 
 
 
3

--------------------------------------------------------------------------------



 
6.2
Review Procedure.  If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:



6.2.1   
Initiation – Written Request.  To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.



6.2.2  
Additional Submissions – Information Access.  The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim.  The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



6.2.3  
Considerations on Review.  In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



6.2.4   
Timing of Plan Administrator Response.  The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for
review.  If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required.  The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.



6.2.5  
Notice of Decision.  The Plan Administrator shall notify the claimant in writing
of its decision on review.  The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant.  The notification shall
set forth:



 
(a)
The specific reasons for the denial;

 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 
(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).





Article 7 of the Agreement shall be deleted in its entirety and replaced by the
following:
 
 
4

--------------------------------------------------------------------------------




Article 7
Amendments and Termination


7.1
Amendments.  This Agreement may be amended only by a written agreement signed by
the Bank and the Executive.  However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Section 409A of the Code and any and all Treasury regulations
and guidance promulgated thereunder.



7.2
Plan Termination Generally.  The Bank and the Executive may terminate this
Agreement at any time.  The benefit hereunder shall be the amount the Bank has
accrued with respect to the Bank’s obligations hereunder.  Except as provided in
Section 7.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement.  Rather, after such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.



7.3
Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 7.2, if this Agreement terminates in the following circumstances:



 
(a)
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Bank or of the Corporation, or in the
ownership of a substantial portion of the assets of the Bank or of the
Corporation as described in Section 409A(2)(A)(v) of the Code, provided that
termination of this Agreement was effected through an irrevocable action taken
by the Bank and provided further that all distributions are made no later than
twelve (12) months following such termination of the Agreement and that all the
Bank's arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;

 
 
(b)
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under the Agreement are included in the Executive's
gross income in the latest of (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

 
 
(c)
Upon the Bank’s termination of this and all other non-account balance plans (as
referenced in Section 409A of the Code or the regulations thereunder), provided
that all distributions are made no earlier than twelve (12) months and no later
than twenty-four (24) months following such termination, provided further that
the termination of this Agreement does not occur proximate to the downturn in
the financial health of the Bank and provided further that the Bank does not
adopt any new non-account balance plans for a minimum of three (3) years
following the date of such termination;

 
 
 
5

--------------------------------------------------------------------------------


 
then the Bank may distribute the amount the present value of the benefits
payable to the Executive under this Agreement upon his Termination of
Employment, using the actuarial factors that would be used to compute the
present value of benefits under § 280G of the Code, determined as of the date of
the termination of the Agreement, to the Executive in a lump sum subject to the
above terms.


 
 
Section 8.7 of the Agreement shall be deleted in its entirety and replaced by
the following:

 


8.7
Compliance with Section 409A.  This Agreement shall at all times be administered
and the provisions of this Agreement shall be interpreted consistent with the
requirements of Section 409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the effective date of
this Agreement.





IN WITNESS OF THE ABOVE, the Bank and the Executive hereby consent to this First
Amendment.
 


Executive:
 
HOMEFEDERAL BANK
                /s/ John K. Keach, Jr.  
By
/s/ Mark T. Gorski
John K. Keach, Jr.
 
Title
EVP/CFO

 
 
 
 
6